Title: From George Washington to Jedidiah Morse, 26 May 1799
From: Washington, George
To: Morse, Jedidiah



Revd Sir,
Mount Vernon 26th May 1799

I thank you for your Sermon “Exhibiting the present dangers, and consequent duties of the Citizens of the United States of America” which came to hand by the last Post: and which I am persuaded I shall read with approbating pleasure, as soon as some matters in which I am engaged at present, are dispatch’d. With esteem and regard I am, Revd Sir, Your Obedt & obliged Humble Servant

Go: Washington

